       Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 1 of 17



 1                                                                          The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11    IRONBURG INVENTIONS LTD.,                              Case No. 2:17-cv-01182-TSZ
12                           Plaintiff,                      PLAINTIFF IRONBURG INVENTIONS
                                                             LTD.’S OPPOSITION TO VALVE
13             v.                                            CORPORATION’S MOTION TO TAX
                                                             COSTS/BILL OF COSTS
14    VALVE CORPORATION,
                                                             NOTE ON MOTION CALENDAR:
15                       Defendant.                          August 27, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
     400465496.1
       Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 2 of 17



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                            Page
 3   I.       Introduction ......................................................................................................................... 1
     II.      Factual Background ............................................................................................................ 2
 4
     III.     Valve Is Not Entitled To Recover Any Costs ..................................................................... 3
 5   IV.      Valve Is Not Entitled To Any Costs For Exemplification Or Making Copies ................... 5
 6   V.       Valve Is Not Entitled To Any Costs For Witness Or Service Fees .................................... 6
     VI.      Valve Is Not Entitled To Any Fees For Printed/Electronically Recorded
 7            Transcripts ........................................................................................................................... 7
 8   VII.     Conclusion ........................................................................................................................ 12

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs                 -i-
      (Case No. 2:17-cv-01182-TSZ)

     400465496.1
       Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 3 of 17



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                            Page
 3                                                                      CASES
 4   Resnick v. Netflix, Inc.,
        779 F.3d 914 (9th Cir. 2015)..................................................................................................... 6
 5
     Shum v. Intel Corp.,
 6      629 F.3d 1360 (Fed. Cir. 2011) ................................................................................................. 3

 7   SSL Services, LLC v. Citrix Systems, Inc.,
        769 F.3d 1073 (Fed. Cir. 2014) ................................................................................................. 3
 8   Synopsys, Inc. v. Ricoh Co.,
 9      661 F.3d 1361 (Fed. Cir. 2011) ................................................................................................. 6
                                                                    STATUTES
10
     28 U.S.C. §1920(4) ......................................................................................................................... 5
11   35 U.S.C. §101 ................................................................................................................................ 2
12   35 U.S.C. §102 ................................................................................................................................ 2
13   35 U.S.C. §103 ................................................................................................................................ 2
     35 U.S.C. §112 ................................................................................................................................ 2
14
     35 U.S.C. §315(e) ........................................................................................................................... 2
15
                                                                       RULES
16   Fed. R. Civ. Proc. 54(d)(1).................................................................................................. 1, 3, 4, 5
17   Local Civil Rule 54(d) ................................................................................................................ 2, 3
18

19

20

21

22

23

24

25

26

27

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                                             -ii-
     400465496.1
          Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 4 of 17



 1   I.       Introduction
 2            Plaintiff Ironburg Inventions Ltd. (“Ironburg”) hereby objects to and opposes the Motion
 3   to Tax Costs/Bill of Costs filed by defendant Valve Corporation (“Valve”). (Dkts. 470, 471-4).
 4            Valve’s motion should be denied in its entirety because Valve was not “the prevailing
 5   party” in the present action, and only the prevailing party is entitled to costs under Federal Rule
 6   of Civil Procedure 54(d)(1). Ironburg is the prevailing party in the action, having prevailed on its
 7   claims for infringement of its U.S. Patent No. 8,641,525 (“the ‘525 patent”) and having obtained
 8   a jury verdict against Valve (including a finding of willfulness) and an award of over $4 million
 9   in damages (plus interest). Because there can be only one prevailing party under Rule 54(d)(1)
10   and because Ironburg’s success dwarfs the limited success Valve achieved in defending against
11   two claims from a related Ironburg patent, U.S. Patent No. 9,089,770 (“the ‘770 patent), Valve is
12   not entitled to any costs.
13            The present motion should also be denied in its entirety for a second, independent reason.
14   Even if Valve could seek some costs pursuant to the Partial Judgment in this action (Dkt. 464), it
15   has failed to satisfy its burden of establishing that its alleged costs were incurred in connection
16   with Ironburg’s claims involving the ‘770 patent (as opposed to other claims asserted in this
17   action, including Ironburg’s successful ‘525 patent claims). In fact, the ‘770 patent was never
18   even mentioned during several of the depositions for which Valve now seeks costs.
19            Valve’s motion should also be denied in its entirety for a third, independent reason. Valve
20   has failed to establish that any of its alleged costs were not merely duplicative of costs it incurred
21   in connection with Ironburg’s successful ‘525 patent claims. As detailed herein, the ‘525 patent
22   claims clearly predominated in this case, rendering most (if not all) discovery concerning the ‘770
23   patent entirely cumulative in nature. For example, Valve’s own damages expert opined that the
24   hypothetical royalty rate to be paid by Valve (if just the ‘525 patent were found infringed) would
25   be unchanged were Valve also found to infringe the ‘770 patent.
26            Finally, Valve’s motion should be denied, at least in part, given: (1) its failure to establish
27   that any of its alleged exemplification/copying costs were for materials necessarily obtained for
28   use in this case; (2) its failure to support the reasonableness of its color copying costs; (3) its
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             -1-
     400465496.1
         Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 5 of 17



 1   assertion of unnecessary, excessive, and unwarranted witness/service fees; and (4) its inclusion
 2   of several non-taxable costs (e.g., expediting charges, where the transcript was not immediately
 3   needed for the present action). Ironburg also objects to all additional line-item costs asserted by
 4   Valve to the extent Valve contends that identical and/or very similar line-item costs sought by
 5   Ironburg in its own Motion to Tax Costs/Bill of Costs (Dkt. 472) are not recoverable. Valve must
 6   be consistent, and cannot have it both ways.
 7   II.         Factual Background
 8               On December 3, 2015, Ironburg filed suit against Valve for infringement of Ironburg’s
 9   ‘525 patent. After over five years of litigation, during which Valve repeatedly employed
10   “scorched earth” defense tactics, a jury (on February 2, 2021) found that Valve (through its sale
11   of the only accused product, the Valve Steam Controller) willfully infringed all seven claims of
12   the ‘525 patent asserted by Ironburg at trial and awarded Ironburg $4,029,533.93 in damages.
13   (Dkt. 416). Accordingly, the Court (on July 19, 2021) entered judgment in favor of Ironburg on
14   its claims for infringement of the ‘525 patent for the amount of the jury verdict, together with
15   interest and costs to be taxed in the manner set forth in Local Civil Rule 54(d). (Dkt. 464).1
16               Ironburg also asserted that the same accused product (the Steam Controller) infringed its
17   ‘770 patent – a continuation of the ‘525 patent that shares the same specification and drawings
18   (i.e., the ‘525 and ‘770 patents are largely identical, with the exception of the claims). However,
19   the Court never substantively addressed the vast majority of that count. For example, the Court
20   never addressed the validity of any ‘770 patent claim under 35 U.S.C. §§101, 102, and/or 103.2
21
     1
       Docket 464 was styled as a Partial Judgment because Ironburg, in subsequent amended
22   Complaints, asserted infringement of two additional patents – U.S. Patent No. 9,289,688 (“the
     ‘688 patent”) and U.S. Patent No. 9,352,229 (“the ‘229 patent”). Ironburg’s claims concerning
23   the ‘688 and ‘229 patent have been stayed since December 6, 2017, and are still pending. (Dkt.
24   148). As such, neither are relevant to the present motion.
     2
      There was no need to actively litigate the validity of the ‘770 patent claims, at least after April
25   22, 2016, given Valve’s filing of a Petition for inter partes review (“IPR”) of all asserted claims
26   on that date (and the subsequent institution of IPR proceedings on September 26, 2016). (Dkts.
     142-2, 142-4). See 35 U.S.C. §315(e) (precluding Valve from asserting any validity defenses in a
27   district court that it raised, or could have raised in its IPR Petition). The only exception was a
     handful of meritless indefiniteness arguments (35 U.S.C. §112), which required virtually no
28   discovery, and which were rejected by the Court on June 7, 2018. (Dkt. 189).
         Ironburg’s Opposition to Valve’s Motion to Tax Costs
         (Case No. 2:17-cv-01182-TSZ)
                                                                2
     400465496.1
         Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 6 of 17



 1   Nor was it required to address infringement, other than with respect to claims 13 and 14.3 Even
 2   then, the Court’s opinion (granting Valve summary judgement on those two claims) emphasized
 3   one question, whether the language “outside surface of the back” in claim 13 meant “outside
 4   surface of the back of the outer case of the controller.”4 (Dkt. 301, p. 3).
 5   III.        Valve Is Not Entitled To Recover Any Costs
 6               Under the plain language of Rule 54(d)(1), there can be only be one prevailing party in a
 7   given case for purposes of costs, even in a mixed judgment case. See, e.g., Shum v. Intel Corp.,
 8   629 F.3d 1360, 1367 (Fed. Cir. 2011) (costs are granted to “the prevailing party” – not “a
 9   prevailing party” or “the prevailing parties” – which unambiguously limits the number of
10   prevailing parties in a given case to one; there is no special exception for mixed judgment cases,
11   where both parties had some claims decided in their favor; “punting” in those situations is not an
12   option). Here, Ironburg is clearly “the prevailing party,” having secured a jury verdict that Valve
13   willfully infringed all claims of the ‘525 patent asserted at trial and an award of over $4 million in
14   damages (plus interest). That Valve may have obtained some highly limited success in defending
15   against an additional patent-in-suit is irrelevant. See, e.g., SSL Services, LLC v. Citrix Systems,
16   Inc., 769 F.3d 1073, 1086-87 (Fed. Cir. 2014) (party need not prevail on all claims to be the
17   prevailing party; reversing refusal to find patentee who established infringement of one patent,
18   but not another, the prevailing party). Valve’s motion for costs is therefore without merit, and
19   should be denied in its entirety, for this reason alone.5
20

21   3
      Nor was there reason to actively litigate any other issue (other than infringement of claims 13
22   and 14) after September 22, 2017, when the U.S. Patent Trial and Appeal Board (“PTAB”) found
     claims 1-12, 15-18, and 20 unpatentable. (Dkt. 142-6). Further, the PTAB’s decision cannot
23   support a cost award, as it is a separate body with its own rules/procedures for assessing costs.

24
     4
         Claim 14 was only discussed to the extent it incorporated the language of claim 13.
     5
       Ironburg recognizes that the Court’s Partial Judgment provides that Valve “may” tax certain
25   costs “in the manner set forth in Local Civil Rule 54(d).” However, that language makes clear
26   that taxation is optional (use of the term “may”) and subject to the restrictions of Rule 54(d).
     (Dkt. 464). To the extent the Partial Judgment is read more broadly, so as to authorize the
27   taxation of costs against Ironburg in connection with Ironburg’s claims involving the ‘770 patent,
     Ironburg respectfully submits that the portion of the Partial Judgment directed to Valve’s costs is
28   inconsistent with the language of Federal Rule 54(d)(1) and the case law cited above.
         Ironburg’s Opposition to Valve’s Motion to Tax Costs
         (Case No. 2:17-cv-01182-TSZ)
                                                                3
     400465496.1
       Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 7 of 17



 1            Even if Valve could seek some costs despite the plain language of Federal Rule 54(d)(1)
 2   and Federal Circuit precedent, any such taxation is strictly limited to costs incurred in connection
 3   with Ironburg’s claims involving the ‘770 patent. (Dkt. 464). And, Valve has failed to satisfy its
 4   burden of presenting evidence establishing that its alleged costs were incurred in connection with
 5   those ‘770 patent claims (as opposed to, for example, Ironburg’s successful claims concerning the
 6   ‘525 patent). (Dkts. 470, 471). This failure is significant, and not unexpected, given that: (1)
 7   virtually all, if not all, validity-related discovery conducted after April 22, 2016 would have been
 8   irrelevant to the ‘770 patent claims (given Valve’s IPR Petition); (2) Valve had no meritorious
 9   reason to actively seek discovery concerning any ‘770 patent issue (other than infringement of
10   claims 13 and 14) after September 22, 2017 (given the PTAB’s patentability determinations); and
11   (3) the Court resolved those infringement issues on November 15, 2018 in an opinion that largely
12   emphasized a single question (which Valve could have raised in early 2016 during Markman
13   proceedings). Valve’s failure to establish that any of its alleged costs were incurred in connection
14   with Ironburg’s ‘770 patent claims (as opposed to other claims) thus provides a second,
15   independent reason why the present motion should be denied in its entirety.
16            Moreover, any taxation should further be strictly limited to those costs (if any) that Valve
17   would not have otherwise incurred in connection with Ironburg’s successful ‘525 patent claims.
18   For example, Valve cannot tax costs for a deposition seeking information concerning Ironburg’s
19   damages resulting from infringement of the ‘525 patent merely because Valve might assert (with
20   no support provided in its motion) that some of the same information might apply to damages
21   resulting from infringement of the ‘770 patent. Indeed, Valve’s own damages expert opined that
22   the hypothetical royalty rate to be paid by Valve (if just the ‘525 patent were found infringed)
23   would be unchanged were Valve also found to infringe the ‘770 patent. (Dkt. 339-4, p. 12). See
24   also, Salters Report, p. 9, n. 63. As another example, Valve cannot tax costs for a deposition
25   seeking information concerning Valve’s inequitable conduct allegations concerning ‘525 patent
26   claims merely because Valve might again assert (again with no support provided in its motion)
27   that some of the same information might apply to its inequitable conduct allegations concerning
28   claims of the ‘770 patent. In fact, Valve’s inequitable conduct allegations (which were pled as a
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             4
     400465496.1
         Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 8 of 17



 1   separate ninth counterclaim, notably distinct from Valve’s fourth counterclaim for declaratory
 2   judgment of non-infringement of the ‘770 patent referenced in the Court’s Partial Judgment) all
 3   relied on alleged withholding of the same reference by the same individual(s). (Dkt. 49, pp. 15,
 4   34-68)(Dkt. 320, p. 6)(Dkt. 464). Moreover, the Court granted Ironburg summary judgment on
 5   that inequitable conduct counterclaim, finding that no reasonable trier of fact could possibly find:
 6   (1) the allegedly withheld reference was material to patentability; and (2) that anyone associated
 7   with Ironburg acted with an intent to deceive.6 (Dkt. 320, pp. 13-20). Allowing Valve to offset
 8   costs in this manner (i.e., by allowing Valve to seek the taxation of costs associated with
 9   discovery it was already obligated to undertake as a result of its willful infringement of Ironburg’s
10   ‘525 patent) would make a mockery of the cost recovery process and its policy goals.7 Valve’s
11   failure to establish that its alleged costs were not merely duplicative of the costs it incurred in
12   connection with Ironburg’s successful ‘525 patent claims thus provides a third, independent
13   reason why Valve’s present motion should be denied in its entirety.
14               Valve’s three categories of alleged costs are now addressed below.
15   IV.         Valve Is Not Entitled To Any Costs For Exemplification Or Making Copies
16               Valve’s request for copying costs should be denied in its entirety.8 As detailed above,
17   Valve was not “the prevailing party” in this action, nor has it satisfied it burden of establishing
18   that its alleged costs were incurred in connection with Ironburg’s claims involving the ‘770 patent
19   (let alone that they are not merely duplicative of costs it incurred in connection with Ironburg’s
20   successful ‘525 patent claims).9 Moreover, Valve has failed to establish that any of the alleged
21   copies for which it now seeks costs were necessarily obtained for use in this case. See 28 U.S.C.
22   §1920(4). Valve has submitted 27 generic invoices – none of which contain any information as to
23   6
      That Valve’s inequitable conduct counterclaim were found so lacking in substantive merit also
24   establishes that discovery directed to that claim (at least by Valve) was never necessary.
     7
         Federal Rule 54(d)(1) limits recovery of costs to only one party for this reason.
25
     8
      It does not appear that Valve has sought any exemplification costs. To the extent Valve asserts
26   otherwise, Ironburg’s objections to Valve’s copying costs apply as well.
     9
27    Most of Valve’s copying costs were allegedly incurred in 2018 – well after the PTAB
     determined that most of the ‘770 patent claims were unpatentable (and Valve was estopped from
28   asserting Validity arguments it raised or could have raised in its Petition).
         Ironburg’s Opposition to Valve’s Motion to Tax Costs
         (Case No. 2:17-cv-01182-TSZ)
                                                                5
     400465496.1
          Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 9 of 17



 1   what documents were allegedly “copied” and/or why each copy was purportedly necessary.10
 2   (Dkt. 471-3, Ex. C). Valve’s motion similarly lacks the requisite detail and support. That a
 3   document was allegedly copied “for purposes of the present action” does not, by itself, establish
 4   that its cost is taxable. For example, it is well-established that the cost of copies generated for the
 5   convenience of counsel (e.g., copies for an attorney’s files) is not recoverable, and that the party
 6   seeking to tax costs bears the burden of identifying the purpose of each copying expenditure
 7   beyond generic references. See, e.g., Resnick v. Netflix, Inc., 779 F.3d 914, 928 (9th Cir. 2015);
 8   Synopsys, Inc. v. Ricoh Co., 661 F.3d 1361, 1367-68 (Fed. Cir. 2011) (finding copying costs not
 9   adequately supported; applying 9th Circuit law). Ironburg also objects to the reasonableness of
10   Valve’s color copying costs, as it respectfully submits that $0.50 per page is excessive, especially
11   given the absence of any information as to the size and complexity of the documents.
12   V.       Valve Is Not Entitled To Any Costs For Witness Or Service Fees
13            Valve’s request for witness and service fees should similarly be denied in its entirety.
14   Again, Valve was not “the prevailing party.” Nor has it established that its alleged costs were
15   incurred in connection with Ironburg’s claims involving the ‘770 patent (let alone that they are
16   not merely duplicative of costs it incurred in connection with Ironburg’s ‘525 patent claims).
17            Valve has sought witness and service fees associated with three depositions: (1) an August
18   21, 2018 deposition of Microsoft (James Hunter); (2) a March 28, 2017 deposition of Scuf
19   Gaming (Duncan Ironmonger); and (3) a March 30, 2017 deposition of Stephen Terrell. The
20   Microsoft deposition was largely, if not completely, restricted to damages issues, and had no
21   direct connection to whether the accused Valve Steam Controller infringed the ‘770 patent. The
22   Scuf Gaming deposition also largely focused on ‘525 patent issues. Indeed, the ‘525 patent (but
23   not the ‘770 patent) was marked as a deposition exhibit. And the Terrell deposition was focused
24
     10
       It appears Valve may have submitted every “Imaging Services” invoice dated prior to
25   November 15, 2018 (when the Court granted summary judgment on claims 13 and 14 of the ‘770
26   patent) – regardless of what documents were allegedly “copied” and/or why they were “copied.”
     In fact, the vast majority of Valve’s asserted costs are for “blowbacks” (i.e., prints of already
27   existing electronic documents), and thus cannot possibly relate to the production of electronic
     documents to Ironburg (unless they were additional copies made for Valve’s files/convenience,
28   which are clearly not recoverable).
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             6
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 10 of 17



 1   on Valve’s inequitable conduct allegations – which were set forth in a separate counterclaim and
 2   rejected by the Court in Ironburg’s favor on summary judgment.11 (Dkt. 320, p. 6).
 3            Valve’s alleged costs are also excessive. For example, Valve appears to have needlessly
 4   increased the cost of service on Scuf Gaming by attempting to serve its corporate representative
 5   four different times at a personal residence, rather than at its corporate offices (where service was
 6   finally effectuated). (Dkt. 471-1, p. A5). Valve has also improperly claimed $80 in witness fees
 7   for this deposition (i.e., two days of witness fees), even though the Scuf Gaming deposition lasted
 8   only one day and involved only one deponent.
 9   VI.      Valve Is Not Entitled To Any Fees For Printed/Electronically Recorded Transcripts
10            Valve’s request for transcript fees should also be denied in its entirety. Yet again, Valve
11   was not “the prevailing party.” Nor has Valve established that its alleged costs were incurred in
12   connection with Ironburg’s claims involving the ‘770 patent. Even if Valve were somehow “the
13   prevailing party” and had established that its alleged costs were incurred in connection with
14   Ironburg’s claims involving the ‘770 patent (which it has not), Valve has still failed to prove that
15   any such costs were not merely duplicative of costs it incurred in connection with Ironburg’s
16   successful ‘525 patent claims. As detailed in the table below, all of the depositions cited in
17   Valve’s motion were primarily directed at ‘525 patent issues (and, if any ‘770 patent issues were
18   raised, those issues were at best merely cumulative in virtually all instances). In fact, the ‘770
19   patent was often never mentioned. Moreover, as discussed above, both the Microsoft and Terrell
20   (2017) depositions were unnecessary, at least with respect to the ‘770 patent.
21            Even ignoring the above, Valve improperly seeks expediting fees/changes for the Burgess
22   ($1,000.98) and Rule ($739.68) deposition transcripts (inaccurately describing those additional
23   fees as the cost of obtaining copies), as well as the Markman hearing transcript from the Northern
24
     11
        Ironburg also challenges the necessity of the Microsoft and Terrell depositions noticed by
25   Valve, at least in the context of the ‘770 patent. For example, the Microsoft deposition was only
26   cited once in Valve’s damages expert report (for a proposition that could and should have instead
     been elicited from Scuf Gaming, as it concerned Scuf Gaming’s business model), and was never
27   introduced during trial. And Mr. Terrell’s deposition should have never been noticed by Valve in
     the first place, especially given the Court’s findings on summary judgment (that no reasonable
28   trier of fact could accept Valve’s inequitable conduct allegations for multiple reasons).
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             7
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 11 of 17



 1   District of Georgia ($316.00).12 (Dkt. 472-1, pp. 1, B03, B11, B13). Valve has provided no
 2   explanation for why it needed these transcripts expedited for this action – because it cannot.
 3   Valve almost certainly expedited the deposition transcripts for use in sperate IPR proceedings,
 4   and Ironburg submits that the Markman transcript was wholly unnecessary (and its cost should be
 5   disallowed in its entirety, even at a standard rate per page), as it was rendered a complete nullity
 6   by Valve’s unilateral and belated decision, soon thereafter, to seek transfer of the present action to
 7   this Court (i.e., the Georgia court never issued a claim construction order).13 (Dkt. 110).
 8            Ironburg also objects to additional line-item deposition costs to the extent Valve asserts
 9   identical and/or similar costs sought by Ironburg in its own Motion to Tax Costs (Dkt. 472) are
10   non-recoverable. This may include charges for: (1) shipping/handling; (2) uploading/archiving;
11   (3) reporter/videographer travel; (4) set-up/initial fee; (5) hourly attendance; (6) digitization/
12   synchronization; and (7) media/cloud services. For example, Valve repeatedly seeks to tax
13   shipping and handling charges (as well as uploading/archiving charges) for videos, yet
14   inexplicably appears to assert (by omitting it from its own Bill of Costs) that shipping and
15   handling charges for transcripts are non-taxable. See, e.g., Dkt. 471-2, pp. B01, B02, B04-B09.
16   As another example, Valve repeatedly seeks to tax travel, set-up, and attendance time for
17   videographers, yet appears to incongruously assert that attendance charges for reporters are non-
18   taxable. See, e.g., Dkt. 471-2, pp. B04-B09, B11-B14. And, as a third example, Valve repeatedly
19   seeks to tax digitization/synchronization and media/cloud charges for videos, yet unexplainedly
20   appears to assert that charges for similar acts needed to prepare a transcript (e.g., production/
21   processing, LEF file, and litigation package changes) are non-taxable. See, e.g., Dkt. 471-2, pp.
22   B04-B09. Valve must be consistent. It cannot seek to tax certain video-related deposition costs,
23   while objecting to identical (or nearly identical) costs associated with the transcript, merely
24   because an inconsistent approach may be economically beneficial.
25

26   12
       The Markman hearing transcript was 80 pages. Valve seeks to recover expedited costs of $4.85
     per page. (Dkt. 471-2, p. B03). The standard rate was $0.90 per page. (Id., p. B10).
27
     13
       In addition, the reported exhibit cost for the Microsoft (Hunter) deposition was $86.45, not
28   $114.00 as claimed by Valve. (Dkt. 471-2, p. B24).
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             8
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 12 of 17



 1
         Deponent            Date                 Alleged Costs                       Ironburg Objections
 2
      General             All           General Objection to All Costs    Valve is not “the prevailing party” in this
      Objection for                                                       action; Valve has failed to satisfy its burden
 3
      All Depositions                                                     to establish its alleged costs were incurred in
      and Court                                                           connection with Ironburg’s claims involving
 4    Hearings                                                            the ‘770 patent; Valve has failed to establish
                                                                          its alleged costs were not merely duplicative
 5                                                                        of costs it incurred in connection with
                                                                          Ironburg’s successful ‘525 patent claims;
 6                                                                        line-item costs contested by Ironburg to the
                                                                          extent Valve contends identical or similar
 7                                                                        costs sought by Ironburg (even if associated
                                                                          with a different medium) are not recoverable
 8
      Microsoft           8-21-18       $912.80 Transcript                Deposition limited, or virtually limited, to
 9    (J.Hunter)                        $11.20 Hard Copy Transcript       damages issues; ‘770 patent never
                                        $86.45 Exhibits                   mentioned; deposition (noticed by Valve)
      (Noticed by
10                                      $395.00 Video Set-Up & 1st Hour   not necessary, at least with respect to the
      Valve)
                                        $300.00 Video Subsequent Hours    ‘770 patent; reported exhibit cost was
11                                      $150.00 Video Synchronization     $86.45, not $114.00 as claimed by Valve
                                        $25.00 Video Upload/Archive
12
      J.Lo                5-1-18        $486.50 Transcript                Deposition limited, or virtually limited, to
13                                      $40.05 Exhibit Scanning           damages issues; ‘770 patent never mentioned

14    K.Miller            6-21-18       $405.15 Transcript                Deposition limited, or virtually limited, to
                                        $125.65 Exhibits                  damages issues; ‘770 patent never mentioned
15
      S.Lynch             5-23-18       $434.00 Transcript                Deposition largely directed to damages and
16                                      $80.80 Exhibit Copying            willfulness issues; ‘770 patent never
                                        $55.80 Exhibit Scanning           mentioned
17
      J.Keyzer            8-1-18        $397.85 Transcript                Deposition limited, or virtually limited, to
18                                      $20.80 Exhibits                   development of the Valve Steam Controller
                                                                          found to infringe the ‘525 patent; ‘770 patent
19                                                                        never mentioned

20    C.Gottschalk        8-2-18        $324.85 Transcript                Deposition limited, or virtually limited, to
                                        $2.60 Exhibits                    development of the Valve Steam Controller
                                                                          found to infringe the ‘525 patent; ‘770 patent
21                                                                        never mentioned
22                                      $1,935.75 Transcript              Deposition largely directed to damages and
      Scuf Gaming         3-28-17
                                        $26.70 Hard Copy Transcript       willfulness issues; ‘525 patent marked as an
23    (D.Ironmonger)
                                        $66.85 Exhibits                   exhibit; ‘770 patent never mentioned
                                        $350.00 Video Set-Up & 1st Hour
24    (Noticed by                       $687.50 Video Subsequent Hours
      Valve)                            $325.00 Video Synchronization
25                                      $25.00 Video Upload/Archive

26    A.Salters           9-12-18       $737.30 Transcript                Deposition limited to damages issues; Valve
                                        $95.55 Exhibits                   thus cannot possibly establish its costs were
27                                                                        other than merely duplicative of the costs it

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                               9
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 13 of 17



 1                                                                        incurred in connection with Ironburg’s
                                                                          successful ‘525 patent claims
 2
      K.Serwin            9-17-18       $2,035.00 Transcript              Deposition limited to damages issues; Valve
 3    (Noticed by
                                        $37.00 Hard Copy Transcript       thus cannot possibly establish its costs were
                                        $239.40 Exhibits                  other than merely duplicative of costs it
      Valve)
 4                                      $350.00 Video Set-Up & 1st Hour   incurred in connection with Ironburg’s
                                        $875.00 Video Subsequent Hours    successful ‘525 patent claims
 5                                      $187.50 Video After Hours
                                        $450.00 Video Synchronization
 6                                      $25.00 Video Upload/Archive

 7                                      $627.80 Transcript                Deposition limited, or virtually limited, to
      J.Bellinghausen     7-12-18
                                        $144.40 Exhibits                  development of the Valve Steam Controller
 8                                                                        found to infringe the ‘525 patent; claims 13
                                                                          and 14 of the ‘770 patent never mentioned;
                                                                          Valve thus cannot possibly establish its costs
 9                                                                        were other than merely duplicative of costs it
                                                                          incurred in connection with Ironburg’s
10                                                                        successful ‘525 patent claims
11    E.Hope              7-26-18       $335.80 Transcript                Deposition limited, or virtually limited, to
                                        $30.55 Exhibits                   development of the Valve Steam Controller
12                                                                        found to infringe the ‘525 patent; claims 13
                                                                          and 14 of the ‘770 patent never mentioned;
13                                                                        Valve thus cannot possibly establish its costs
                                                                          were other than merely duplicative of costs it
14                                                                        incurred in connection with Ironburg’s
                                                                          successful ‘525 patent claims
15
      J.Beach             7-26-18       $368.65 Transcript                Deposition limited, or virtually limited, to
16                                      $30.55 Exhibits                   development of the Valve Steam Controller
                                                                          found to infringe the ‘525 patent; claims 13
17                                                                        and 14 of the ‘770 patent never mentioned;
                                                                          Valve thus cannot possibly establish its costs
18                                                                        were other than merely duplicative of costs it
                                                                          incurred in connection with Ironburg’s
19                                                                        successful ‘525 patent claims

20    G.Matelich          7-26-18       $317.55 Transcript                Deposition limited, or virtually limited, to
                                        $30.55 Exhibits                   development of the Valve Steam Controller
21                                                                        found to infringe the ‘525 patent; claims 13
                                                                          and 14 of the ‘770 patent never mentioned;
22                                                                        Valve thus cannot possibly establish its costs
                                                                          were other than merely duplicative of costs it
                                                                          incurred in connection with Ironburg’s
23
                                                                          successful ‘525 patent claims
24
      G.Coomer            8-1-18        $343.10 Transcript                Deposition limited, or virtually limited, to
                                        $7.80 Exhibits                    development of the Valve Steam Controller
25                                                                        found to infringe the ‘525 patent; claims 13
                                                                          and 14 of the ‘770 patent never mentioned;
26                                                                        Valve thus cannot possibly establish its costs
                                                                          were other than merely duplicative of costs it
27                                                                        incurred in connection with Ironburg’s
                                                                          successful ‘525 patent claims
28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             10
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 14 of 17



 1
      S.Dalton            8-1-18        $321.20 Transcript                Deposition limited, or virtually limited, to
                                        $22.75 Exhibits                   development of the Valve Steam Controller
 2                                                                        found to infringe the ‘525 patent; claims 13
                                                                          and 14 of the ‘770 patent never mentioned;
 3                                                                        Valve thus cannot possibly establish its costs
                                                                          were other than merely duplicative of costs it
 4                                                                        incurred in connection with Ironburg’s
                                                                          successful ‘525 patent claims
 5
      S.Terrell           3-30-17       $1,178.55 Transcript              Deposition limited, or largely limited, to
 6                                      $24.30 Hard Copy Transcript       inequitable conduct counterclaim (separate
      (Noticed by
                                        $175.35 Exhibits                  and distinct from the non-infringement
 7    Valve)
                                        $350.00 Video Set-Up & 1st Hour   counterclaim referenced in the Court’s
                                        $750.00 Video Subsequent Hours    Partial Judgment); inequitable conduct
 8                                      $350.00 Video Synchronization     counterclaim rejected by the Court on
                                                                          summary judgment; deposition (noticed by
                                        $25.00 Video Upload/Archive
 9                                                                        Valve) not necessary, at least with respect to
                                                                          the ‘770 patent
10
      S.Terrell           9-20-18       $1,294.80 Transcript              Deposition strictly limited to inequitable
11    (Noticed by
                                        $16.60 Hard Copy Transcript       conduct counterclaim (separate and distinct
                                        $118.30 Exhibits                  from the non-infringement counterclaim
      Valve)
12                                      $350.00 Set-Up & 1st Hour Video   referenced in the Court’s Partial Judgment);
                                        $437.50 Video Subsequent Hours    even then, questions were strictly limited to
13                                      $225.00 Video Synchronization     the allegedly withheld reference, a search
                                        $25.00 Video Upload/Archive       report, and questions where Ironburg
14                                                                        asserted privilege; inequitable conduct
                                                                          counterclaim rejected by the Court on
                                                                          summary judgment
15
      J.Rule              5-11-18       $1,058.00 Transcript              Deposition limited, or largely limited ,to
16                                      $739.68 Expediting Fee            inequitable conduct counterclaim (separate
      (Noticed by
                                        $138.60 Exhibits                  and distinct from the non-infringement
17    Valve)
                                        $375.00 Video Initial Fee         counterclaim referenced in the Court’s
                                        $875.00 Video Subsequent Hours    Partial Judgment); inequitable conduct
18                                      $96.00 Video Media/Cloud Serv.    counterclaim rejected by the Court on
                                        $300.00 Video Digitizing &        summary judgment; fees for an expedited
19                                      Transcript Synchronization        transcript unnecessary (transcript was likely
                                        $60.00 Video Travel               expedited for use in different proceedings,
20                                      $22.50 Video Shipping & Hand.     i.e., the IPRs)

21    K.Quackenbush       8-22-18       $222.65 Transcript                Deposition primarily directed at
                                        $30.55 Exhibits                   communications between Ironburg and
22                                                                        Valve; Valve thus cannot possibly establish
                                                                          its costs were other than merely duplicative
23                                                                        of costs it incurred in connection with
                                                                          Ironburg’s successful ‘525 patent claims
24
      S.Burgess           5-10-18       $1,431.75 Transcript              Fees for an expedited transcript unnecessary
25    (Noticed by
                                        $1,000.98 Expediting Fee          (transcript was likely expedited for use in
                                        $154.00 Exhibits                  different proceedings, i.e., the IPRs)
      Valve)
26                                      $375.00 Video Initial Fee
                                        $1,400.00 Video Additional Hrs.
27                                      $160.00 Media and Cloud Servs.
                                        $412.50 Video Digitizing &
28                                      Transcript Synchronization

      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             11
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 15 of 17



 1                                      $52.50 Video Travel
                                        $22.50 Video Shipping & Hand.
 2
      Ironburg            3-29-17       $2,160.50 Transcript
 3    (D.Ironmonger)                    $29.80 Hard Copy Transcript
                                        $158.55 Exhibits
      (Noticed by
 4                                      $350.00 Video Set-Up & 1st Hour
      Valve)
                                        $812.50 Video Subsequent Hours
 5                                      $25.00 Video Upload/Archive

 6    D.Ironmonger        8-5-18        $1,067.60 Transcript
                                        $15.70 Hard Copy Transcript
      (Noticed by
 7                                      $85.40 Exhibits
      Valve)
                                        $350.00 Video Set-Up & 1st Hour
 8                                      $250.00 Video Subsequent Hours
                                        $150.00 Video Synchronization
                                        $25.00 Video Upload/Archive
 9
      R.Dezmelyk          12-1-16       $574.00 Transcript
10                                      $94.25 Exhibits
                                        $343.75 Video – Transcript
11                                      Synchronization
                                        $35.00 Shipping & Handling
12
      R.Dezmelyk          9-7-18        $1,076.75 Transcript
13                                      $27.75 Scanning
                                        $315.70 Exhibits Scanned-
14                                      Searchable – OCR

15    G.Kitchen           9-5-18        $1,650.00 Transcript
                                        $30.00 Hard Copy Transcript
16    (Noticed by
                                        $200.90 Exhibits
      Valve)
                                        $350.00 Video Set-Up & 1st Hour
17                                      $875.00 Video Subsequent Hours
                                        $281.25 Video After Hours
18                                      $475.00 Video Synchronization
                                        $25.00 Video Upload/Archive
19
      Court Hearing       3-2-17        $388.00 Expedited Transcript      Transcript unnecessary; Georgia court never
20                                                                        issued a claim construction; entire Markman
                                                                          hearing rendered a nullity by Valve’s belated
21                                                                        motion to transfer venue, filed soon
                                                                          thereafter; expediting charge of $4.85 per
22                                                                        page not necessary/recoverable

23

24   VII.     Conclusion
25            For the reasons stated above, Valve’s Motion to Tax Costs/Bill of Costs should be
26   DENIED in its entirety.
27

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                             12
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 16 of 17



 1   Dated: August 23, 2021                                  MANATT, PHELPS & PHILLIPS, LLP
 2                                                           By:    /s/ Robert D. Becker
 3                                                             Robert D. Becker, pro hac vice
                                                               Christopher L. Wanger, pro hac vice
 4                                                             One Embarcadero Center, 30th Floor
                                                               San Francisco, CA 94111
 5                                                             Tel: (415) 291-7617; Fax (415) 291-7474
                                                               Email: rbecker@manatt.com
 6                                                             Email: cwanger@manatt.com
 7
                                                             SAVITT BRUCE & WILLEY LLP
 8                                                             Stephen C. Willey, WSBA #24499
                                                               1425 Fourth Avenue, Suite 800
 9                                                             Seattle, WA 98101-2272
                                                               Tel: (206) 749-0500; Fax (206) 749-0600
10                                                             Email: swilley@sbwllp.com
11
                                                             Attorneys for Plaintiff Ironburg Inventions Ltd.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                               13
     400465496.1
      Case 2:17-cv-01182-TSZ Document 477 Filed 08/23/21 Page 17 of 17



 1                                           CERTIFICATE OF SERVICE
 2            I hereby certify that, on August 23, 2021, I served the foregoing with the Clerk of Court
 3   using the CM/ECF system which will automatically send email notification of such filing to the
 4   attorneys of record.
 5                                                    /s/ Robert D. Becker
                                                        Robert D. Becker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Ironburg’s Opposition to Valve’s Motion to Tax Costs
      (Case No. 2:17-cv-01182-TSZ)
                                                              14
     400465496.1
